Citation Nr: 1043014	
Decision Date: 11/16/10    Archive Date: 11/24/10

DOCKET NO.  09-14 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for PTSD.

2.  Entitlement to service connection for a psychiatric 
disability other than PTSD (to include major depression).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1966 to January 1970.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2006 rating 
decision of the Oakland, California VARO.  

The August 2006 rating decision on appeal (notice mailed in 
September 2006) declined to reopen the claim of service 
connection for PTSD, and the RO has developed that matter for 
appellate consideration.  That rating decision also separately 
denied service connection for major depressive disorder.  The RO 
interpreted the Veteran's subsequent notice of disagreement 
(NOD), received in August 2007, as limited to the matter of 
reopening of the claim of service connection for PTSD.  On close 
review of his correspondence the Board found nothing that makes 
it clear he was indeed limiting his appeal to the entity of PTSD.  
See 38 C.F.R. § 20.201.  Accordingly, and in light of the holding 
by the U.S. Court of Appeals for Veterans Claims (Court) in 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board finds that 
the matter of service connection for psychiatric disability other 
than PTSD, to include major depressive disorder, is likewise 
before the Board. 

The matter of service connection for a variously diagnosed 
psychiatric disability (to include PTSD on de novo review) 
is being REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed January 2003 rating decision denied the Veteran 
service connection for PTSD, based essentially on findings that 
there was no diagnosis of such disability, and that there was no 
corroborating evidence of a stressor event in service.  

2.  Evidence received since the January 2003 rating decision 
includes medical records showing a diagnosis of PTSD and copies 
of personnel records showing his service on a submarine (and 
tending to corroborate his accounts of stressors related to such 
service); relates to the unestablished facts necessary to 
substantiate the claim of service connection for PTSD and 
depression; and raises a reasonable possibility of substantiating 
such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of 
service connection for a psychiatric disability to include PTSD 
and depression may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  However, inasmuch as this decision grants in full that 
portion of the claim that is being addressed, there is no reason 
to belabor the impact of the VCAA on this matter, since any 
notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

A January 2003 rating decision denied the Veteran's claim of 
service connection for PTSD, based essentially on findings that 
there was no evidence of a diagnosis of such disease, and no 
credible corroborating evidence of a stressor event in service.   
See Analysis, January 2003 rating decision.  The appellant did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.
Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  When determining whether the claim 
should be reopened, the credibility of the newly submitted 
evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 
173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service 
connection requires (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection for PTSD 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(e).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with all 
reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence 
is assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Evidence of record at the time of the January 2003 rating 
decision included the Veteran's STRs, which show no complaints, 
treatment, or diagnosis of any psychiatric disability; VA 
outpatient treatment records including assessments of dysthymic 
disorder, depression, anxiety and "possible PTSD"; and 
statements from the Veteran.  The January 2003 rating decision 
found, ". . your treatment records do not show you have been 
diagnosed with post traumatic stress disorder".  The decision 
also found that there was "conflicting information  . . 
regarding your traumatizing experiences during your military 
service"; the decision cited to (as conflicting) the Veteran 
reporting service in Vietnam without any trauma from the war, and 
the Veteran's accounts of stressful events while serving on a 
submarine.

Evidence received since the January 2003 decision includes VA 
outpatient treatment records which show assessments of PTSD.  The 
Veteran has also provided extensive documentation that he served 
on a submarine.  

The Board finds that the evidence received since the January 2003 
rating decision is both new and material.  It was not before 
agency decision-makers in January 2003, and therefore is new.  As 
it includes evidence of a medical diagnosis of PTSD and also 
confirms that the Veteran served on a submarine (and that at 
least some of his accounts of stressors are consistent with the 
circumstances of his service) it relates to the unestablished 
facts necessary to substantiate the claim of service connection 
for PTSD (and raises a reasonable possibility of substantiating 
the claim).  Therefore, the additional evidence received is new 
and material, and the claim of service connection for PTSD may be 
reopened.


ORDER

The appeal to reopen a claim of service connection for PTSD is 
granted.

REMAND

While the Veteran is reasonably shown to have disagreed with the 
denial of service connection for a major depressive disorder, a 
statement of the case (SOC) was not issued addressing such 
matter.  Corrective action is mandated.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The Board notes that if the Veteran 
timely perfects an appeal in the matter (and because the claim of 
service connection for PTSD is reopened and now subject to de 
novo review), under the Court's precedent in Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the matters become a single claim of 
service connection for a variously diagnosed psychiatric 
disability (to include PTSD and all other psychiatric diagnoses 
shown by the record).   

Regarding the apparent January 2003 finding of an inconsistency 
between the Veteran's accounts that he was not traumatized by 
service in the waters off Vietnam, and his accounts of stressors 
relating to submarine service, the Board finds that the 
inconsistency is less clear than suggested.  It is not 
inconsistent that the Veteran may not have been subjected to any 
stressor related to hostile action, yet may have experienced 
traumatizing events while serving on a submarine.  The Board 
observes that at least one alleged stressor event (emergency 
rapid descent of his submarine) is so consistent with a record of 
multi-year service on a submarine, that it may be deemed credible 
and corroborated without further (beyond confirmation of the 
submarine service) corroboration.  The question then becomes 
sufficiency of stressor to support a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125(a).  That is a medical question 
that is not addressed in the medical evidence of record, and 
requires further development.  [Notably, more specific stressors 
of traumatic events on the Veteran's submarine would require 
verification to be deemed corroborated by credible evidence, and 
for consideration as underlying stressors for a PTSD diagnosis.  
The Board further observes that the Veteran's STRs do confirm 
that while stationed at Pearl Harbor he sustained a severe 
beating-but has not alleged such event as a stressor for a 
diagnosis of PTSD.] 

Finally, the record reflects that the Veteran receives Social 
Security Administration (SSA) disability benefits.  A review of 
the claims file reveals that SSA records are not associated with 
the claims file.  VA's duty to assist requires that pertinent SSA 
records be obtained (as they are considered of record).  As the 
medical records considered in connection with the Veteran's SSA 
claim may contain information pertinent to the diagnosis and 
etiology of his psychiatric disability, the Board cannot find 
that such records would not be relevant.  Therefore, they must be 
secured.

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure for the record 
copies of the SSA determination awarding the 
Veteran disability benefits and of the 
complete medical records considered in 
connection with such award.  

2.  Regarding the matters of service 
connection for psychiatric disability other 
than PTSD, the RO should issue an appropriate 
SOC in the matter (and advise him that such 
matter is not yet before the Board, and will 
only be before the Board if he timely submits 
a substantive appeal in the matter).   If he 
timely perfects his appeal, the matter for 
further consideration should be entitlement 
to service connection for a variously 
diagnosed psychiatric disability, to include 
PTSD, and should then encompass all 
psychiatric diagnoses shown by the record.  

3.  The RO should advise the Veteran that so 
far the only traumatic experience in service 
(other than submarine service itself) which 
is deemed corroborated (because it is deemed 
inherently consistent with extended submarine 
service) is that his submarine was required 
to make rapid emergency descents, and that if 
he wishes to have any other specific event(s) 
considered as underlying stressor(s) for a 
diagnosis of PTSD (such as problems with 
torpedo test-firing, or depth charges 
detonated in the vicinity of the submarine) 
he must provide sufficient identifying 
information (approximate date and location) 
to enable VA to seek corroboration.  He 
should have opportunity to respond.  If he 
provides sufficient information regarding any 
specific stressor event, the RO should 
arrange for exhaustive development to 
corroborate the identified stressors (to 
include from ship's logs).  

4.  The RO should then arrange for the 
Veteran to be examined by an appropriate VA 
psychologist or psychiatrist to determine the 
nature and likely etiology of his psychiatric 
disability/disabilities.  The Veteran's 
claims file (to include this remand) must be 
reviewed by the examiner in conjunction with 
the examination.  The RO should advise the 
examiner of what specific stressor event is 
deemed corroborated (to include, at least, 
that while he was serving on a submarine, the 
vessel was required to make a rapid 
descent(s).  Based on examination of the 
Veteran and review of the record, the 
examiner is asked to provide an opinion 
responding to the following:  

(a)	Please identify (by medical 
diagnosis) each of the Veteran's 
psychiatric disabilities.

(b)	As to each diagnosed psychiatric 
disability entity the examiner should 
express an opinion regarding the 
etiology of such disability, and 
specifically whether it is at least as 
likely as not (a 50% or better 
probability) that such disability is 
related to the Veteran's service/events 
therein. 

(c)	The examiner must specifically opine 
whether at least as likely as not (50% 
or better probability) the Veteran has 
PTSD in accordance with DSM-IV based on 
a corroborated stressor event in 
service (to include duties inherent to 
submarine service, such as an emergency 
rapid descent, and any specific 
stressor event found corroborated by 
the RO on remand).  

The examiner must explain the rationale 
for all opinions offered.  

4.  The RO should then readjudicate the 
matter on appeal, to encompass all 
psychiatric diagnoses shown in accordance 
with Clemons (if the Veteran perfects an 
appeal in the matter of service connection 
for psychiatric disability other than PTSD), 
If the claim remains denied, the RO should 
issue an appropriate supplemental SOC, and 
afford the Veteran and his representative 
opportunity to respond.  The case should then 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


